                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM D. PAUL,                                         Case No. 17-cv-07197-SI
                                   8                      Plaintiff,
                                                                                                  ORDER APPOINTING COUNSEL;
                                   9              v.                                              VACATING PRETRIAL SCHEDULE;
                                                                                                  SETTING STATUS CONFERENCE
                                  10     AARON MILLHENCH, et al.,                                 FOR NOVEMBER 1, 2019 AT 3:00 PM;
                                                                                                  STAYING CASE UNTIL NOVEMBER 1
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                               Because the plaintiff has requested and is in need of counsel to assist him in this matter and
                                  13
                                       a volunteer attorney is willing to be appointed to undertake this representation at the request of the
                                  14
                                       Federal Pro Bono Project, Steven N. Williams of Saveri Law Firm is hereby appointed as counsel
                                  15
                                       for plaintiff in this matter.
                                  16
                                               The scope of this referral shall be for:
                                  17
                                                              all purposes for the duration of the case
                                  18
                                  19                          the limited purpose of representing the litigant in the course of

                                  20                                   mediation
                                  21                                   early neutral evaluation
                                  22
                                                                       settlement conference
                                  23
                                                                       briefing    and hearing on the following motion (e.g., motion for
                                  24
                                                              summary judgment or motion to dismiss):
                                  25
                                                              _________________________________________________________
                                  26
                                                                       discovery as follows:
                                  27
                                                              ______________________________________________________________
                                  28
                                   1                       ________________________________________________

                                   2                             other:
                                   3                       ______________________________________________________________
                                   4                       ________________________________________________
                                   5
                                              The Court VACATES the September 18, 2019 case management conference, the October 1,
                                   6
                                       2019 pretrial conference and the October 15, 2019 trial date.   The Court schedules a case
                                   7
                                       management conference for November 1, 2019 at 3:00 p.m. All proceedings in this action are
                                   8
                                       hereby STAYED until November 1. Counsel shall be familiar with General Order No. 25 posted
                                   9
                                       on the Court’s website.
                                  10

                                  11
                                              IT IS SO ORDERED.
                                  12
Northern District of California
 United States District Court




                                  13
                                       Dated: October 28, 2019                  ______________________________________
                                  14                                              SUSAN ILLSTON
                                                                                  United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   2
